                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN BARRERA,                                  Case No.20-mc-80021-SK
                                                         Plaintiff.
                                   8
                                                                                            ORDER FOR AND WRIT OF HABEAS
                                                  v.                                        CORPUS AD TESTIFICANDUM
                                   9

                                  10     SUSAN G. MCCLINTOCK,                               Regarding Docket No. 9
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            It is hereby ordered that the Clerk of Court issue a Writ of Habeas Corpus Ad

                                  14   Testificandum for the person of Bryan Escalante, register number 24097-111, whose place of

                                  15   custody and jailor are set forth in the Writ, attached hereto, as his testimony is required on March

                                  16   16, 2020, and from day to day until completion of the trial in the matter The People of California

                                  17   v. Barrera, Case No. 05-141961-3 in the Superior Court of California for the County of Contra

                                  18   Costa.

                                  19            IT IS SO ORDERED.

                                  20   Dated: March 9, 2020

                                  21                                                    ______________________________________
                                                                                        SALLIE KIM
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

                                   2   TO: Warden B. von Blankensee, USP Tucson, 9300 South Wilmot Road, Tucson, Arizona 85756.

                                   3

                                   4   GREETINGS:

                                   5          WE COMMAND that you have and produce the body Bryan Escalante, in your custody in

                                   6   the hereinabove-mentioned Institution, before Department 35 of the Superior Court of California

                                   7   for the County of Contra Costa (A.F. Bray Courthouse, 1020 Ward Street, Martinez, California

                                   8   94553) at 10:30 a.m. on March 16, 2020, in order that said prisoner may then and there provide

                                   9   testimony at the trial in the matter The People of California v. Barrera, Case No. 05-141961-3 and

                                  10   at the termination of his testimony him forthwith to said hereinabove-mentioned institution, or

                                  11   abide by such order of the above-entitled Court as shall thereafter be made concerning the custody

                                  12   of said prisoner, and further to produce said prisoner at all times necessary until the termination of
Northern District of California
 United States District Court




                                  13   the proceedings for which his testimony is required in the Superior Court of California for the

                                  14   County of Contra Costa;

                                  15          Witness the Honorable SALLIE KIM, United States Magistrate Judge of the United States

                                  16   District Court for the Northern District of California.

                                  17   Dated: March 9, 2020

                                  18
                                                                                         Susan Y. Soong
                                  19                                                     Clerk, United States District Court
                                  20

                                  21                                                     By: ________________________
                                  22                                                     Melinda K. Lock, Deputy Clerk

                                  23
                                       Dated: March 9, 2020
                                  24

                                  25

                                  26                                                    __________________________
                                                                                        The Honorable Sallie Kim
                                  27                                                    United States Magistrate Judge

                                  28
                                                                                         2
